Citation Nr: 1023125	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected generalized anxiety disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinea cruris.

3.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the Veteran indicated that he did not 
want a Board hearing in the March 2007 substantive appeal.  
However, in the February 2008 statement of accredited 
representation, the Veteran's representative asserted that 
"[t]he veteran has requested a hearing with a member of the 
Board of Veterans' Appeals (Board), which currently has not 
been afforded to him."  In April 2010, the Board sent a 
letter to the Veteran to clarify whether he would like to 
attend a Board hearing, and if so, the type and location of 
the hearing.  The Veteran submitted a response in May 2010 
indicating that he wanted to appear at a hearing before a 
Veterans Law Judge of the Board at his local regional office.  
Accordingly, the Veteran's claims should be remanded to the 
RO to schedule the Veteran for a Board hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009). 
 
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing at the RO and notify him of 
the scheduled hearing.  The Veteran should 
be notified in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
fails to report for the scheduled hearing, 
the claims folder should be returned to 
the Board, in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

